Citation Nr: 1803024	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.A.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In April 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in September 2015 and April 2017 for further development, which has been completed.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's right shoulder disability is not related to service or caused or aggravated by his service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist, nor with compliance with the prior remand instructions.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.        Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.        § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a disability that is proximately due   to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,         a disability that is aggravated by a service-connected disability may be service 
connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury        is established by medical evidence created before the onset of aggravation or by        the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of       the nonservice-connected disease or injury.  38 C.F.R. § 3.310. 


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is   no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service connected for postoperative residuals of recurrent left shoulder dislocation, which is his nondominant (minor) extremity. He asserts       that his right shoulder disability occurred as a result of having to overcompensate, utilizing his right shoulder, because he was afraid to use and hurt his left shoulder further.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with a right shoulder strain post arthroscopy. Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to the Veteran's service-connected left shoulder disability.  

The first indication of a shoulder condition was in October 2007 where a MRI study showed findings of near complete supraspinatus bursal surface tear at its humeral insertional site, a partial thickness tear of the infraspinatus at its distal insertional site, and acromioclavicular joint hypertrophy without impingement on the supra-spinatus muscle.  In connection with physical therapy, the Veteran received steroid injections for his shoulder pain.  Upon an evaluation of his right shoulder pain in February 2008, the Veteran complained of having worsening pain over the last  year, which was triggered or worsened by overhead activity.  The Veteran was diagnosed with a right shoulder rotator cuff tear and acromioclavicular arthrosis  and underwent a right shoulder arthroscopy, mini open rotator cuff repair in      April 2008.  Following surgery, VA treatment records show that the Veteran        has continuously sought treatment for his right shoulder pain, which has worsened in pain despite surgery.

As there is no medical evidence showing arthritis the right shoulder in service or within one year following separation from service, competent evidence linking the current right shoulder condition with service or a service-connected disability is required.  On this question, there are medical opinions both in favor and against the claim for service connection.  However, upon review of the record, the Board finds that the most probative evidence is against the claim for service connection.

The Veteran underwent a VA examination in April 2010, at which time the examiner diagnosed him with a right shoulder strain, post arthroscopy the examiner, opined that the strain was not caused by his service-connected left shoulder condition. An addendum opinion was obtained in October 2015.  The October 2015 examiner stated that other chronic overuse, as well as normal wear and tear, and his left shoulder surgery, as a result of recurring dislocation, make it less likely than not    that his right shoulder condition was a result of his left shoulder condition.  The examiner noted that the Veteran's 1967 separation exam was silent for any right shoulder condition as was his VA examination in 2003. Further, when the Veteran was seen by physical therapy in 2007 for his service-connected left shoulder, the right shoulder exam done by the physical therapist was normal and there were no voiced complaints of any right shoulder issues.  Additionally, in 2008 the Veteran was seen by orthopedics for his right shoulder and a condition was diagnosed, which was 40 years post separation. Also, the fact that the Veteran was a roper in rodeos off and on for 30 years could certainly have played in role in both shoulder conditions.  Thus, the examiner opined that unknown intercurrent events may have played a role in the development of his right shoulder condition and his right shoulder complaint is less likely than not caused by or a result of his military service and/or his chronic left shoulder condition.

In April 2015, a VA clinician provided a letter stating that the Veteran has a longstanding history of left shoulder pain and disability and therefore he tends        to use his right arm and shoulder for most activities; as such, he has developed         a chronic overuse issue of the right shoulder.  Thereafter, VA treatment records dated November 2015 show that the Veteran was seen for bilateral shoulder pain. At that time, regarding the right shoulder, the same April 2015 clinician stated that the Veteran's right shoulder pain was likely overuse related as the Veteran cannot use his left arm and shoulder much, and thus he overuses his right.  However, the clinician also noted that this was per the Veteran's report.  

Following the April 2017 Board remand, an addendum medical opinion was obtained in May 2017 from the above-mentioned October 2015 VA examiner        to address secondary service connection as it pertains to aggravation. In this    regard, the examiner opined that it was less likely than not that the Veteran's current right shoulder condition was aggravated beyond its natural progression      by the service-connected left shoulder condition. The examiner noted that the initial VA examination in 2003 was silent for any right shoulder complaints and in fact, the medical record shows that the Veteran first complained of right shoulder pain    in 2007 and that other unknown intercurrent events could have played a role or roles in the Veteran's current right shoulder condition, which is in addition to the natural process of aging that occurs in all joints.  

In weighing the medical opinions of record, the Board finds the October 2015 and May 2017 VA examiner's opinions that the Veteran's right shoulder disability is not related to service or to his service-connected disability to be of greatest probative weight.  The VA examiner's opinions were based on a thorough review of the claims file, following examination of the Veteran, and the opinions contained.

Conversely, the opinions of the April 2015 and November 2015 clinician provided no rationale for the conclusions reached nor did the clinician take into account the entire medical evidence of record.  Thus, the Board finds the opinions are entitled to little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

To the extent the Veteran believes that his current right shoulder disability is related to service or to his service-connected left shoulder disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of a shoulder disability are matters not capable  of lay observation, and require medical expertise to determine.  Thus, the Veteran's opinion regarding the diagnosis and etiology of his current right shoulder disability is not competent medical evidence.  Accordingly, the Board finds the opinions of the 2015 and 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, a right shoulder disability was not shown in service or for many years thereafter, and the most probative medical evidence of record is against a finding that the Veteran's current right shoulder disability is related to service or caused or aggravated by his service-connected left shoulder disability.  Accordingly, the claim for service connection for a right shoulder disability is denied. 


In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


